DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 11/08/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brennan et al. (U. S. Pat. - 6,240,192) in view of Yu et al. (U. S. Pat. App. Pub. – 2018/0116597).
Regarding claim 11, Brennan et al. disclose a sound enhancement apparatus (Fig. 1) comprising: a sound receiving module (10-15), a sound enhancement module (16, 17) and a sound playback module (20, 22, 24); wherein the sound receiving module is used to receive sound signals 
Regarding claim 12, based on the rejection above, Brennan et al. further disclose the sound enhancement apparatus, wherein the sound enhancement module (16) includes an adaptive filter bank (26), an enhancement unit (28, 34) and a reconstituting unit (30); wherein the adaptive filter bank is used to decompose the digital signals to obtain the IMFs or pseudo-IMFs; the enhancement unit is used to selectively amplify (28) the amplitudes of the IMFs or the pseudo-IMFs; the reconstituting unit (30) is used to reconstitute the amplified IMFs or pseudo-IMFs to obtain the enhanced sound signals (Fig. 1) as claimed.

Regarding claim 14, based on the rejection above, Brennan et al. further disclose the sound enhancement apparatus, wherein the adaptive filter bank (26) includes a mode decomposition filter bank and a mean filter bank (col. 5, line 57 to col. 6, line 49).
Regarding claim 15, based on the rejection above, Brennan et al. further disclose the sound enhancement apparatus, wherein the sound enhancement apparatus can be applied to a hearing aid, a telephone and a conference call broadcast (abstract).
Method claims 1-10 are similar to claims 11-15 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651